136 U.S. 578 (1890)
IRWIN
v.
SAN FRANCISCO SAVINGS UNION.
No. 181.
Supreme Court of United States.
Submitted January 23, 1890.
Decided February 3, 1890.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA.
*579 Mr. Assistant Attorney General Maury for plaintiff in error.
Mr. George A. Nourse for defendants in error.
*580 PER CURIAM.
It is conceded by counsel for plaintiff in error that this case is governed by Wright v. Roseberry, 121 U.S. 488, and the judgment is, therefore, upon the authority of that case,
Affirmed.